Title: To George Washington from Beverley Randolph, 29 November 1790
From: Randolph, Beverley
To: Washington, George



Sir
Richmond Novr 29th 1790.

I do myself the Honour to transmit to you a Letter from the Representatives of the County of Russel, stating the exposed situation of their County and pointing out the inadequacy of the mode of defence prescribed to them last year, together with one from General Joseph Martin on the same subject.
In addition to the circumstances stated in the above mentioned Letters I beg leave to add such information as I have received from persons whose representations I place confidence in.
The Chicamoggas a Branch of the Cherokee Tribe are situated not more than 100 miles from a part of the Frontier of Russel. The upper or old Cherokee Towns are about the same distance—The young men from these Towns allured by the benefits which they observe the Chicamoggas to receive from their predatory War upon these people frequently unite themselves with them or perpetrate their depredations under their name.
From the great expedition which the Indians use when they

engage in these incursions they are enabled as I am informed to make their attack and return to their Towns in less than Three days. It is farther stated to me that there has been no time for some years past in which the Inhabitants of that part of the Frontier have considered themselves to be safe except the months of December and March, and in mild Winters there is no month in the year in which they are free from danger. It is also said that the pay allowed to the Rangers last year was by no means adequate to the service—The reason assigned for this is that these men will be necessarily kept in service 8 or 9 months in the year, that they have none of the allowances exclusive of Pay and Rations which are made to regular Troops that they allways find their own Arms and in most cases the ammunition which they use.
My duty compels me to give you this full statement of the situation of the people of Russel, which I have done the more readily from a conviction that every part of the United States will be equally the object of your care.
Since writing the above, I have received another Letter marked A from Genl Martin—As the subject of it relates to circumstances with which you must be fully acquainted, I shall content myself with transmitting it for your perusal. I have &c.

Beverley Randolph

